Citation Nr: 1644157	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  05-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for numbness of both feet, claimed as secondary to treatment for service-connected genitourinary disabilities, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded this case in October 2009 to adjudicate the claim under the provisions of 38 U.S.C.A. § 1151.  The Board again remanded the claim in May 2016 to afford the Veteran a Board hearing.  

The Veteran provided testimony at a Board video conference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of this hearing has been associated with the record.

In an April 2016 rating decision, the RO denied compensation for posttraumatic stress disorder (PTSD) under the provisions of 38 U.S.C.A. § 1151.  In August 2016, the Veteran submitted a notice of disagreement (NOD) with respect to this decision.  The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.



FINDING OF FACT

Numbness of both feet is not proximately due to or aggravated by the Veteran's service-connected genitourinary disabilities, to include treatment received for such service-connected disorders on May 23, 2002.


CONCLUSION OF LAW

The criteria for service connection for numbness of both feet, to include compensation under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014);  38 C.F.R. § 3.361 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds it may proceed to a decision on the merits.


II. Analysis

The Veteran has asserted that his numbness of both feet is secondary to his service-connected genitourinary disabilities.  Specifically, he asserts that nerve blocking shots, which he received for his service-connected disorders on May 23, 2002, caused the numbness in his feet.  

In his statements of record and hearing testimony, the Veteran reported that he was advised to take the injections by his treating physician at the VA for groin pain.  However, the Veteran indicated that he did not want injections because he did not like needles.  He also reported that he was hesitant to sign the consent, but he went through with it.  He also indicated that at the time of the injections, he said he would only go through with them if his main doctor performed the injection, but then another younger, student doctor ended up administering the injections.  The Veteran became anxious after two injections and he also indicated that the student was acting nervous.  He then stated that the third injection was painful and he hollered at that time.  He was jerking around and squirming.  He reported that the student started shaking and then he received a fourth injection.  At that point, he screamed.  The injections were on the right side of his groin where his leg meets his pelvis.  He indicated that there were four injections because the young doctor was not hitting the right spot.  

After the injections were over, he contends he began to get up and get dressed, but he fell to the floor, jerking and kicking, and had to be tied down.  He recalls he could not breathe or feel his legs, and was taken to the emergency room (ER).  He indicated that he was in the ER for about five and half hours and then was sent back to pain clinic.  He believes his treating doctor at that point indicated that he had an anxiety attack.  The Veteran stated that he reported at that time that something was not right with his feet, and later learned that he was given lidocaine and bupivacaine to block the pain.  He also indicated that he went back to the ER the next day as his feet were still bothering him, but this visit was not documented.  The Veteran has continued to assert that his current foot numbness was caused by the nerve blocking agents he received in May 2002 at the VA.  

In support of his claim, he submitted findings from a polygraph examination conducted in February 2015, which indicated that there was no indication of deception when the Veteran answered pertinent test questions concerning the May 23, 2002 procedure.  He also submitted a letter from his treating psychiatrist, which stated that the Veteran was honest and straight forward.  The record also includes treatise information about the possible side effects of lidocaine and bupivacaine. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any complaints, findings or diagnosis pertaining to numbness of the feet.  The Veteran's service examination prior to discharge showed that the Veteran's feet and neurologic system were both clinical evaluated as normal.  

Post service clinical records are silent with respect to any complaints pertaining to numbness of the feet until May 23, 2002.  The Veteran was seen at VA on that day with a history of chronic right sided testicle pain.  The clinical record shows that the physician had an extensive discussion with the Veteran regarding treatment options and associated risks/benefits.  He agreed to receive a series of therapeutic nerve blocks as well as medications, which would include gabapentin in progressively increasing doses, tramadol on a prn basis, and lidocaine 5% ointment for topical treatment.  A right sided ilioinguinal block (with 20 cc of lidocaine 1% -15 cc- and bupivacaine 0.5% -5cc) as well as a right sided genitofemoral nerve block with 10 cc lidocaine 1% 7cc, and bupivacaine 0.5% 3 cc were performed.  It was noted that the Veteran initially tolerated the procedure well, and reported 100 percent pain relief with pain levels going to 0.  He also experienced local numbness, as anticipated.  However, soon thereafter he started complaining of "not feeling well inside", and pain starting inside the chest and spreading all over his body and mostly towards the head.  He was very anxious, hyperventilating, and also complained of weakness mostly in the legs, and of dizziness.  He was placed on the supine position and an IV was started in the left hand and O2 was started 2-3 lt/min via NC.  He received approx 350 cc normal saline IV.  His vitals were checked immediately and were considered okay.  He denied any unusual taste in his mouth, any tingling in the mouth, tongue or lips, any perioral numbness, denied any ringing in the ears, denied nausea or vomiting.  He was neurologically intact, communicating easily, remaining alert and oriented throughout, with grossly good strength and sensation in all four distal extremities.  

He was reassured and transferred to the ER and during the transfer all of the above symptoms resolved and when he reached the ER he said that he was feeling much better.  Apparently, all of the above may be suggestive either of a systemic reaction from absorption of local anesthetics versus inadvertent intravascular injections, which was considered not very likely because of lack of specific symptoms suggestive of local anesthetic overdose, or acute anxiety reaction with hyperventilation.  The Veteran reported repeatedly that he was "afraid of needles" and was very anxious and apprehensive during the procedure.  However, it was noted that further tests, including an EKG, and observations would be done in the ER.  

Follow up ER records noted that the Veteran was seen reporting head and shoulder pain after receiving three injections for testicular pain.  He also felt a sense of imbalance and loss of vision.  He also reported that legs felt numb.  However, his symptoms subsequently resolved and numbness in legs was gone.  He stood up without difficulty.  It was observed that the Veteran may have had an alarm/anxiety/ hyperventilation reaction occur at time of the injection.  The examiner noted that it was unlikely to be true allergic response.  The Veteran was discharged from ER a little over an hour later.  The Veteran was returned to the pain clinic and subsequently left the hospital to go home.  

There are no further clinical records until June 2002 where the Veteran presented, reporting numbness on the bottom of his feet since the nerve block injections.  A July 2002 clinical record showed that there was no focal neurological deficit and sensation was normal.  The examiner indicated that the Veteran might have peripheral neuropathy and was recommended to keep EMG appointment.  A September 2002 clinical record showed that the Veteran reported that since the May 2002 nerve injections, he had experienced numbness and tingling in the bilateral feet.  An EMG and nerve conduction study was performed.  The impression was very normal motor and sensory nerve conduction study and EMG.  There was nothing in the history or physical examination to suggest peripheral neuropathy.  

A follow-up December 2002 podiatry consult showed that the Veteran again reported continuing numbness of both feet following nerve block shots.  Neurological examination was normal.  However, the examiner observed that the Veteran had definite structural and biomechanical abnormality of both feet, which was considered a contributing factor to current complaints.  

A VA examination with opinion was done in February 2003.  After examining the Veteran and reviewing the claims file, the examiner diagnosed subjective neuropathy of the bilateral lower extremities.  The examiner opined that based on review of side of effects of both bupivacaine and lidocaine and based on the facts in this case, it was not at least as likely as not that these neurologic symptoms were due to the injections that occurred on May 23, 2002.  These agents are not considered a risk for neuropathy and were not administered systemically.  These symptoms also were not considered due to nerve irritation or trauma, since the injections occurred on the right side and the symptoms are bilateral.  

A June 2003 clinical record from the physician who performed the injections indicated that he had explained to the Veteran that the injection was placed in nerves that have nothing to do with those nerves that innervate the feet, and a systemic reaction from local anesthetics would not be likely to affect selectively the nerves of the feet as to produce selective bilateral polyneuropathy of the feet.  The examiner continued that both EMGs and nerve conduction studies were normal and the examiner did not have any specific diagnosis or explanation about the feet numbness.  

A subsequent November 2003 VA neurology record reflects consideration that the Veteran had an adverse reaction to pelvic nerve block injection followed by sudden onset of bilateral feet numbness and tingling.  The examiner indicated that presence of numbness was suggestive of small fiber painful sensory neuropathy.  Further, a March 2004 follow up clinical record by the same doctor indicated that although work-up had been negative, his history and examination was most consistent with small fiber painful neuropathy.  The examiner indicated that chronic pelvic inflammation could be responsible for nerve damage and symptoms.  He continued that as far as the Veteran's symptoms being sequela to his adverse reaction from the ilioinguinal nerve block, it is possible, but it would not explain his symptoms in the contralateral limb.  

Follow up clinical records shows an assessment of peripheral neuropathy by clinical examination.  Moreover, a May 2005 opinion from the VA Chief Podiatry Service indicated that regardless of nerve conduction studies previously performed, the Veteran did exhibit early signs of peripheral polyneuropathy, but the etiology of this condition was not discernable at this time.  A follow up July 2005 record again indicated that examination and history seemed consistent with small fiber neuropathy.  However, etiology was unclear at this point given acute onset following nerve block injections.  However, again, it was noted that the Veteran had questionable adverse reaction.  

The VA doctor who performed the injections also wrote an opinion in August 2005.  The examiner noted that the nerve blocks in May 2002 were performed in the right groin area and no injections were performed in the spine, or involved any neural pathways or nerves innervating the distal lower extremities.  The examiner also noted that the Veteran's symptoms following the administration of the nerve blocks were attributed to an acute anxiety reaction or panic attack.  There were no specific signs of systemic local anesthetic toxicity. 

Again, in October 2005, another VA physician indicated that the Veteran suffered from idiopathic neuropathy resulting from past nerve block treatment.  

In light of the above, another VA opinion was obtained in September 2013.  The claims file was reviewed.  The examiner observed that an opinion on this issue had already been given by a neurologist as far back as 2003.  The examiner indicated that despite getting a localized injection of lidocaine with bupivacaine on May 23, 2002, the Veteran had various symptoms that appear more compatible in this reviewer's opinion of a panic attack rather than an adverse reaction to the injection.  The fact that the symptoms disappeared the same day except for the bilateral feet symptoms lead his physicians to obtain an EMG/Nerve Conduction Study in September 2002, which was completely normal.  If there had been any nerve damage that subjectively was still present in September 2002, there would have been some form of abnormality on the September 2002 test, but there was not.  The examiner agreed with the previous physician's statement that these medications are not known to cause a permanent neuropathy and these medications were administered locally, not systemically therefore carrying little risk of distal abnormalities in the feet.  The examiner also agreed with the previous physician's statement that if the injection were given on the Veteran's right side, there is no anatomic reason that the Veteran should have bilateral symptoms.  Moreover, all other blood tests to determine if there was any other underlying disease that would cause a neuropathy were negative or normal.  The examiner concluded that there was no carelessness, negligence, lack of proper skills, error in judgement, or similar instances of fault on the part of the VA or an event not reasonably foreseeable.

The Veteran has also submitted publications concerning peripheral neuropathy which indicate that connective tissue disorder and chronic inflammation can cause direct and indirect nerve damage. 

Another opinion was obtained in January 2016.  The examiner noted that the Veteran's foot numbness and tingling began shortly after treatment in the pain clinic.  Appropriate work up on foot pain was negative, including EMG studies and MRI scan.  The examiner found that it was at least as likely as not that the Veteran's foot numbness began after the pain procedure for testicular pain.  However, the additional disability was not a result of carelessness, negligence, lack of skill or similar incidence of fault on the part of VA personnel.  The examiner then found that the additional disability resulted from an event that could not have been reasonably foreseen.  He then continued that considerable efforts were made to diagnose and treat the foot numbness.  

The Board observes that there was no indication of bilateral foot numbness in the Veteran's service treatment records or for many years after his separation from service.  Further, the Veteran has not asserted that his bilateral foot numbness is directly due to his active service.  Likewise, there is no competent medical or lay evidence showing that the Veteran's bilateral foot numbness is proximately due to or aggravated by his service-connected genitourinary disorders.  Rather, the Veteran has primarily claimed that his current bilateral foot numbness was caused by the nerve block injections that he received for chronic groin pain on May 23, 2002.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that Veteran's complaints of bilateral foot numbness are attributable to the May 23, 2002 VA procedure.  In this regard, the Board finds that the most probative evidence on this question is the February 2003 VA examination with opinion and September 2013 VA opinion.  Both VA examiners clearly found that the Veteran's complaints of bilateral foot numbness were not related to the injections on May 23, 2002 and offered a detailed rationale for this finding.  The VA examiners considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiners provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiners' opinions.

The Board recognizes that VA clinicians at various times have indicated that the Veteran's symptoms are related to an adverse reaction to the nerve block agents.  However, no rationale has been provided for any of these opinions.  Moreover, there has been no indication that the May 23, 2002 records were considered in forming these opinions.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304 ), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  Rather, it appears that the clinicians relied on the Veteran's own report of having an adverse reaction; whereas, the medical evidence, including the May 23, 2002 VA clinical records, the August 2005 statement from the physician who performed the nerve blocks and the September 2013 opinion, has primarily attributed the Veteran's symptoms at the time of the injections to a panic attack.  The contemporaneous evidence at the time of the injections indicates that there was no adverse reaction.  The Board also finds it significant that one of the VA clinicians also observed that the nerve block would not explain his symptoms in the contralateral limb.  In light of the above, the Board finds that these opinions have minimal probative value and are outweighed by the highly probative February 2003 and September 2013 VA opinions.  

Likewise, the Board recognizes that the January 2016 VA opinion noted that the Veteran's foot numbness and tingling began shortly after treatment in the pain clinic.  However, the examiner then noted that appropriate work up on foot pain was negative, including EMG studies and MRI scan.  The examiner then found that it was at least as likely as not that the Veteran's foot numbness began after the pain procedure for testicular pain.  However, while acknowledging that the foot numbness began shortly after pain procedure, the examiner provided no rationale as to the causation of the foot symptoms or any explanation as to why the symptoms were bilateral when the injections were only administered on the right side.  As such, again, this opinion is outweighed by the February 2003 and September 2013 VA opinions.

With respect to medical publications submitted by the Veteran, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  

Nevertheless, as discussed above, the VA examiners considered the entire claims file when forming their opinions.  Moreover, given that these publications are general in nature and do not specifically address the Veteran's disability, they have minimal probative value when weighed against the VA opinions that are specific to the Veteran's case.  In this regard, the examiners thoroughly considered the Veterans record and medical history when forming their opinions.  

The Board acknowledges the Veteran's statements indicating that he has had bilateral foot numbness since the May 23, 2002 injections.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report his symptoms since the nerve block agents were administered, and the Board does not doubt his sincere belief that the injections were the cause of his feet numbness, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his May 23, 2002 VA treatment.  Accordingly, the Veteran's contentions have been outweighed by the more probative November 2003 and September 2013 VA opinions, which found no such additional disability.  

In conclusion, the Board must find that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for numbness of both feet, claimed as secondary to treatment for service-connected genitourinary disabilities, to include under the provisions of 38 U.S.C.A. § 1151.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for numbness of both feet, claimed as secondary to treatment for service-connected genitourinary disabilities, to include under the provisions of 38 U.S.C.A. § 1151, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


